Citation Nr: 0318147	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for pseudoarthritis of the right L5-S1 with 
radiculopathy and history of lumbosacral strain.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for a mood disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty for training from March to 
July 1975 and on active duty from September 1979 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied a rating in excess of 20 
percent for pseudoarthritis of the right L5-S1 with 
radiculopathy and history of lumbosacral strain and that 
granted service connection for a mood disorder secondary to 
the service-connected low back disorder and assigned a 30 
percent evaluation for the mood disorder, effective from 
February 22, 1999, the date of receipt of the claim for 
service connection.  

When this case was previously before the Board in March 2003, 
it was remanded to the RO for a Travel Board hearing.  
However, the veteran failed to report for that hearing, which 
was scheduled at the RO for June 4, 2003.  


REMAND

The record shows that the veteran has not undergone a VA 
examination for his service-connected low back disability 
since March 1999.  In addition, the record demonstrates that 
the RO has rated the service-connected low back disability 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
However, it does not appear that the RO has considered the 
claim for an increased rating for low back disability under 
the criteria for evaluating intervertebral disc syndrome that 
became effective on September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  The supplemental statement of the 
case issued to the veteran and his representative in January 
2003 did not contain the new rating criteria.  Under Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  

Moreover, the record shows that in January 2003, the RO 
promulgated a rating decision proposing to sever service 
connection for the mood disorder that is now before the Board 
on a claim for an initial higher evaluation.  Regulations 
provide that a retroactive increase in benefits, or an 
additional benefit, may not be awarded after entitlement has 
been terminated, such as by severance of service connection.  
38 C.F.R. § 3.400(o)(1) (2002).  The record contains no 
indication as to whether the proposed severance of service 
connection for the mood disorder has been effectuated.  This 
matter needs to be clarified.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected low back disability since March 
1999.  After securing the necessary 
release, the RO should obtain these 
records.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
pseudoarthritis of the right L5-S1 with 
radiculopathy and history of lumbosacral 
strain.  All current findings, including 
neurologic findings, should be reported 
in detail, and any indicated tests should 
be conducted.  The claims file should be 
made available to the examiner for review 
before the examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any indicated additional 
development.  Then, the RO should 
readjudicate the claim for an increased 
rating for service-connected low back 
disability, taking into account the new 
and old rating criteria for evaluating 
intervertebral disc syndrome and the rule 
in Karnas v. Derwinski set forth above.  
The RO should also readjudicate the claim 
for a higher initial rating for the 
service-connected mood disorder, unless 
service connection for that disorder has 
been severed.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
should include the new criteria for 
rating intervertebral disc syndrome, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for any examination 
scheduled in connection with his claim for an increased 
rating could result in the denial of that claim.  38 C.F.R. 
§ 3.655 (2002).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


